Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 in the reply filed on 20 July 2020 is acknowledged.
Claim 39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1 that the second major surface of the optical coating opposes the first major surface of the substrate is indefinite, as the surfaces are located on the same side of the substrate.  For claim interpretation, it is presumed that the two major surfaces are opposing major surfaces of the optical coating per se, which is an interpretation that is free of indefiniteness issues and is supported by the specification as filed.
As claims 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 depend on claim 1, and as the respective limitations of the dependent claims 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 do not resolve the aforementioned issue in claim 1, claims 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 are also held to be rejected.

Allowable Subject Matter
Claims 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
A claim requiring all limitations of claim 15 and further requiring the second major surface to be an outermost surface of the optical coating, wherein the second major surface is also an outermost surface of the first gradient portion would also be patentably distinct from the references discussed below, either per se or in combination with each other.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2015/0323705 A1 (“Hart ‘705”).
Considering claims 1, 9, and 11-15 Hart discloses a durable, anti-reflective article comprising a substrate having deposited thereupon an optical coating 120, wherein the optical coating includes a scratch resistant layer 150 exhibiting high hardness, and wherein the optical coating exhibits single-side average photopic reflectance of 2% or less (Hart e.g. ¶ 0098-0101).  In a specific embodiment, Hart discloses that the optical coating 120 has a lower anti-reflective region, the aforementioned scratch resistant layer 150, and an upper anti-reflective region, wherein the scratch resistant layer 150 may be a gradient layer (id. ¶ 0062-0064, ¶ 0135-0138, and Figs. 7 and 8).  Particularly pertinent are the following layers disclosed in Table 5 of the reference (reproduced infra).  

    PNG
    media_image1.png
    753
    561
    media_image1.png
    Greyscale

Of particular relevance are the existence of two gradients within the scratch resistant layer 150:  one of which (viz. sublayers 345I to 345F) having increasing index of refraction (thereby mapping onto the claimed second gradient portion) and the other (viz. sublayers 345D to 345A) having decreasing index of refraction (thereby mapping onto the claimed first gradient portion).  Hart expressly states that the gradient could be either stepwise or monotonically varying (viz. continuous variation), and this is considered to read on the claimed difference in refractive index in the following ways.  First, if taking the stepwise variation, the difference is 0.048, which is considered to read on 0.05, as the claim requires only one significant figure and as 0.048 when expressed using one significant figure is 0.05.  Next given the reference allows for finer gradation (effected using higher number of steps), this would result in a value of 0.050 or greater.  Finally, as the reference also discloses monotonical variation, a continuous variation from 2.015 to 2.079 would result, and such a difference is 0.064, which is within the claimed range.  As such, the claimed difference is considered to be anticipated or rendered obvious.  Taking the stepwise gradient having four sublayers, the effective slope would be 0.048 over a distance of ~360 nm is 0.0001/ nm and well within the claimed range.  Similarly, the slope for the continuously varying gradient would be 0.00018/ nm.  The central sublayer (viz. 345 E at 1.2 µm) reads on the claimed high hardness portion, and it is shown to be a sublayer without a gradient, thereby meeting the limitation of claims 11 and 12.  Hart thus anticipates or renders obvious claims 1, 9, and 11-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 9,11, 12, 18, 22, 27-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0334006 A1 (“Adib”, of record) in view of U.S. 2015/0323705 A1 (“Hart”, counterpart of WO 2016/018490 A1 cited in the Restriction Requirement.  
Considering claims 1, 2, 5, 22, 28, 30, 32, and 33, Adib discloses an optical coating provided on a glass substrate, wherein the optical coating has a gradient section (e.g. Adib Fig. 5), and wherein the maximum difference in refractive index is 0.05 or more (id. ¶ 0085).  For instance, as the gradient spans that of the refractive index of the substrate to that of the scratch resistant layer 140 of the optical coating, as the scratch resistant layer has refractive index ~2.0, and as the glass substrate has refractive index of 1.45-1.65, it is clear that the limitation re: difference in refractive index is met (id. ¶ 0084-0087 and 0101).  Adib further discloses the rate of change of refractive index as a function of depth, and the value, when converted form µm-1 to nm-1, falls within the claimed range (id. ¶ 0087).  Adib discloses that the gradient is effected by varying contents of Si, Al, No, and O.  Lastly, Adib discloses the requisite indentation hardness (id. ¶ 0099).  
Although Adib does not disclose the single side photopic average light reflectance of the coated article, Adib discloses that an anti-reflective layer may be incorporated into the optical coating (id. ¶ 0103).  It is noted that an anti-reflective structure that is compatible with the general disclosure of Adib is known, wherein the anti-reflective structure includes alternating layers of high index and low index inorganic layers that may be placed over a gradient layer (e.g. Hart ¶ 0062-0064 and Fig. 7).  As a result of the usage of the anti-reflective structure, the photopic reflectance is reduced to below 2% (id. ¶ 0098).  Each of Adib and Hart is analogous, as each is from the same field of endeavor as that of the instant application (hard, light-transmitting, inorganic coatings).  Further, it is clear that the references are similar enough that person having ordinary skill in the art has reasonable expectation of success that teachings from one reference could be combined with teaching of the other reference, at least because the disclosure of Adib is expressly incorporated by reference into the teachings of Hart (id. ¶ 0064).  Given that Adib expressly allows for the placement of an anti-reflective structure, given that Hart teaches an anti-reflective structure that is amenable to the coating of Adib (in that the structure can be suitably used in an optical coating in which high hardness and low color shift are required), using the anti-reflective structure of Hart (which is amenable to imparting a high hardness) for the anti-reflective structure in Adib is deemed obvious.
Considering claims 4, 18, and 27, these claimed optical values are disclosed in Adib (Adib ¶ 0013, 0014, and 0047).
Considering claims 9, 11, 12, and 29, the scratch-resistant layer 140 of Adib reads on the claimed high hardness portion (id. ¶ 0098-0101).
Considering claim 28, the claimed thickness range is disclosed in Adib (id. ¶ 0080).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,802,179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘179 patent also recites hard optical coating having gradient portions made using materials substantially similar to those of the present application.

Claims 1, 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, and 28-36 of copending Application No. 16/651,850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘850 Application also recites a hard optical coating having a gradient portion made using materials substantially similar to those of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 9,11-16, 18, 22, 27-30, 32, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/532,103 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘103 Application also recites a hard optical coating having a gradient portion made using materials substantially similar to those of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781